DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the objections to the claims have been fully considered and are persuasive, however, multiple minor informality issues are being raised below based on the current claim amendments. 

Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the claim interpretations under section 112f have been fully considered and are not persuasive. 
Applicant argues that the term instrument is not a generic placeholder and points to a Webster’s Dictionary definition of the term as being a measuring device; the examiner respectfully points out that the instrument's definition is evidence that no sufficient structure has been recited in the claim, note that a measuring device also contains a generic placeholder, device, which is modified by functional language, measuring, without sufficient structure to perform the measuring function. The claim limitation meet the three-prong test since the claim does not modify the claimed generic placeholder limitation instrument (or device), which is coupled with functional language, with sufficient structure to perform the measurements function, therefore, the claim interpretation under 35 USC 112f for measurement instrument is maintained.
Applicant further argues that operable element when read in light of the specification connotes sufficient, definite structure and points to ¶27 of the specification for support of the function being claimed and structures; the examiner respectfully points out that reading in light of the specification is 

Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the claim rejections under 35 USC 112a have been fully considered and are not persuasive.
Applicant points to ¶49-51 of the specification and states that claims 1, 8 and 13 have been amended, thereby rendering the rejections moot. The examiner respectfully points out that the rejection is based on the specification not describing the claimed subject matter in a way that shows possession by applicant, adding portions of the specification to the claim does not resolve the specification deficiencies. As support showing the deficiencies of the specification, article “Difference Between Algorithm and Model in Machine Learning” is cited; note that machine learning is a combination of algorithms and models. Machine learning algorithms include a procedure that is run on data to create machine learning model, i.e., the machine learning model is the output of a machine learning algorithm run on data. Article “A Tour of Machine Learning Algorithms” discusses a vast list of machine learning algorithms grouped by similarity and specific examples within each group and a brief description of each group. 
In the instant application, a machine learning model (an output of a machine learning algorithm) is being claimed, the specification mentions linear regression models, support vector machine learning models, and neural networks, which are being interpreted as machine learning algorithms that output a machine learning model, however, said linear regression models, support vector machine learning 
The closest prior art Huyn et al (US 10,309,372 B2) discloses predictions of 15-minute intervals as an output of a support vector machine regression (algorithm) and provides support as to how what processes are part and included in said support vector machine regression to achieve the 15-minute interval output (see column 13 line 13 through column 15 line 15). 
The instant application merely mentions potential machine learning algorithms without any support demonstrating possession of a machine learning algorithm that when run on data will output a machine learning model that calculates wind speed and energy output within a prediction time interval having a range of 5 to 30 seconds. 
As mentioned in the 35 USC 112a rejection, the written description requirement is not met if the specification merely describes a desired result. In the instant application the desired result is a machine learning model that calculates wind speed and energy output within a prediction time interval having a range of 5 to 30 seconds but applicant has failed to show possession of a machine learning algorithm that would achieve said desired result.
For the reasons above the arguments are not persuasive and the rejection under 35 USC 112a is maintained.

Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the claim rejections under 35 USC 112b have been fully considered and are partially persuasive. Some of the rejections were addressed and overcome, however, one rejection was not addressed and another rejection has been raised based on the current claim amendments.


Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the claim rejections under 35 USC 101 have been fully considered and are persuasive. The claim rejections under 35 USC 101 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4 October 2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. The claim rejections under 35 USC 103 have been withdrawn. 

Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities.

Claim 1 recites “the training data” in line 19 and also recites “a set of training data” in line 11; for claim terminology consistency purposes the examiner recommends reciting “the set of training data” in line 19.

Claim 8 recites “the training data” in line 21 and also recites “a set of training data” in line 12; for claim terminology consistency purposes the examiner recommends reciting “the set of training data” in line 21.
Furthermore, claim 8 recites “;responsive” in line 22 and it should recite “responsive”.

Claim 13 recites “the training data” in line 24 and also recites “a set of training data” in line 15; for claim terminology consistency purposes the examiner recommends reciting “the set of training data” in line 24.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one measurement instrument and one or more operable elements in claims 1, 8 and 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that it 

Furthermore, claims 1, 7, 8, 13, 14 and 20 recite “an expected wind speed” however, the original disclosure does not provide support for said limitation; the examiner recommends reciting supported terminology “mean wind speed or wind speed that is in excess of 90 percent of wind speeds associated with the at least one wind turbine” instead. Note that an expected wind speed is a broader term than what was originally disclosed by applicant.

Furthermore, claims 1, 8 and 13 recite “maintaining a database of stored characteristics, each stored characteristic being associated with the at least one wind turbine and the at least one measurement instrument” (emphasis added) however, the original disclosure does not provide support for said limitation; the original disclosure recites “maintaining a database of characteristics, each 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “at least one real-time characteristic” in line 3 and also recites “at least one real-time characteristic” in line 8; it is not clear if at least one wind turbine in line 8 refer to the same at least one real-time characteristic of line 3 or a different one.
Furthermore, claim 13 recites “at least one measurement instrument” in line 9 and also recites “one or more instruments operable to measure” in line 3; it is not clear if at least one measurement instrument refers to one or more instruments operable to measure or are completely different elements.
Claims 14-19 depend from claim 13 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745